Title: To Alexander Hamilton from Robert Troup, 30 April 1799
From: Troup, Robert
To: Hamilton, Alexander


          
            Dear Sir,
            New York 30 April 1799
          
          The bearer Mr Harrington has relinquished the practice of the law, and is desirous of entering into our army—His father was a very respectable citizen—I know nothing to Mr Harrington’s prejudice; and I should imagine he would make a good officer. His wish is to obtain a second lieutenancy—Permit me to recommend him to your consideration.
          I am Dear Sir, Your humble Servt
          
            Rob Troup
          
          Genl Hamilton
        